                Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 Virgil Schion, individually and on behalf of         §
 all others similarly situated,                       §
                                                      §
        Plaintiff,                                    §
                                                      §        Civil Action No. 3:20-cv-3266
 v.                                                   §
                                                      §         JURY TRIAL DEMANDED
 Southern Connections & Services, Inc.,               §
                                                      §           COLLECTIVE ACTION
        Defendant.                                    §

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Virgil Schion (“Schion” or “Plaintiff”), individually and on behalf of all others

similarly situated, files this Complaint against Southern Connections & Services, Inc., (“SCS” or

“Defendant”), showing in support as follows:

                                  I.      NATURE OF ACTION

       1.        This is a civil action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking

damages for Defendant’s failure to pay Plaintiff time and one-half the regular rate of pay for all

hours worked over 40 during each seven day workweek while working for Defendant paid on an

hourly basis.

       2.        Plaintiff files this lawsuit individually and as an FLSA collective action on behalf

of all similarly situated current and former employees of Defendant while paid on an hourly basis

who, like Plaintiff, were not paid time and one-half their respective regular rates of pay for all

hours worked over 40 in each seven day workweek in the time period of three years preceding the

date this lawsuit was filed and forward (the “Collective Action Members”).




                                                  1
               Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 2 of 9




        3.      Plaintiff and the Collective Action Members seek all damages available under the

FLSA including back wages, liquidated damages, legal fees, costs, and post-judgment interest.

                                         II.    PARTIES

A.      Plaintiff Virgil Schion

        4.      Plaintiff is an individual residing in Navarro County, Texas. Plaintiff has standing

to file this lawsuit.

        5.      Plaintiff worked for Defendant in 2018. Plaintiff is a former employee.

        6.      At material times, Plaintiff earned an hourly rate of approximately $23.00 per hour.

When Plaintiff worked more than forty hours per week, which happened frequently, Defendant

compensated him at his hourly-rate only (“straight time”) and never compensated him at time and

one-half his regular rate of pay in violation of the FLSA.

        7.      Plaintiff’s written consent to participate in this lawsuit is filed along with this

Original Complaint as Exhibit 1.

B.      Collective Action Members

        8.      The putative Collective Action Members are all current or former employees of

Defendant who are/were paid on an hourly basis and who are/were not paid time and one-half their

respective regular rates of pay for all hours worked over 40 during each seven-day workweek.

Because Defendant did not pay all overtime premium compensation due to its employees paid on

an hourly basis who routinely worked in excess of 40 hours per workweek, Plaintiff and the

putative Collective Action Members are all similarly situated within the meaning of § 216(b) of

the FLSA.

        9.      The relevant time period for the claims of the putative Collective Action Members

is three years preceding the date this lawsuit was filed and forward.



                                                 2
              Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 3 of 9




C.      Defendant Southern Connections & Services, Inc.

        10.    Defendant is a corporation organized under the laws of the State of Texas.

        11.    During all times relevant to this lawsuit, Defendant has done business in the State

of Texas.

        12.    Defendant’s principal place of business, as listed with the Texas Secretary of State

is PO Box 960, Bullard, Texas 75757. However, on its website, Defendant lists its address as 5710

FM 715; Midland, Texas 79706.

        13.    At all times relevant to this lawsuit, Defendant is and has been an “enterprise

engaged in commerce” as defined by the FLSA.

        14.    At all times relevant to this lawsuit, Defendant employed and continues to employ

two or more employees.

        15.    At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

        16.    Defendant employed two or more employees who regularly handled, sold or

otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce. Examples of such goods and/or materials include tools, pipe, casing,

vehicles, fuel, equipment and supplies/materials used in connection with drilling and completion

work.

        17.    On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

        18.    Defendant may be served with summons through its registered agent Daryl Shane

Ooten at 1300 WCR 114; Bldg B; Midland, Texas 79706.



                                                3
                Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 4 of 9




                              III.    JURISDICTION AND VENUE

        19.      This Court has subject matter jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims are based on federal law,

namely the FLSA. See 29 U.S.C. § 216(b).

        20.      The United States District Court for the Northern District of Texas has personal

jurisdiction over Defendant because Defendant does business in Texas and because many of the

acts complained of occurred in Texas.

        21.      Venue is proper in this District and/or Division pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to the claim occurred in this District and/or

Division.

                               IV.     FACTUAL BACKGROUND

        22.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        23.      Plaintiff was employed by Defendant as a caser in connection with its provision of

oil and gas related casing services. His primary job duties involved running production casing into

the ground to facilitate the extraction of minerals including oil and/or natural gas from shale and/or

rock formations in the Permian Basin.

        24.      At material times, Plaintiff was paid an hourly rate of approximately $23.00 per

day. Defendant did not pay Plaintiff a salary or on a “fee basis” as those phrases relate to the FLSA.

        25.      Plaintiff routinely worked in excess of 40 hours per workweek for Defendant.

Plaintiff’s weekly work schedule typically encompassed approximately 70-80 hours of work per

workweek at minimum for Defendant. However, Plaintiff did not receive time and one-half his

regular rate of pay for all hours that he worked over 40 during each and every workweek.



                                                   4
                Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 5 of 9




        26.      During times relevant, Defendant employs/employed numerous other employees in

connection with its provision of oil and gas related casing services who are/were similarly situated

to Plaintiff. Those employees are/were also paid on an hourly basis, are/were not paid on a salary

or fee basis, routinely work/worked in excess of 40 hours per workweek, and are/were not paid

time and one-half their respective regular rates of pay for all hours worked over 40 in each and

every workweek.

                         V.      FLSA CLAIMS FOR OVERTIME PAY

        27.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        28.      At all relevant times, Defendant is/was an eligible and covered employer under the

FLSA. See 29 U.S.C. § 203(d).

        29.      At all times relevant to this lawsuit, Defendant has been and is an enterprise

engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A).

        30.      Plaintiff and putative Collective Action Members are/were employees of Defendant

pursuant to the FLSA. 29 U.S.C. § 203(e)

        31.      Plaintiff and putative Collective Action Members were not exempt from overtime

under the FLSA.

        32.      Plaintiff and putative Collective Action Members are/were paid on an hourly basis

by Defendant.

        33.      At times relevant to this lawsuit, Plaintiff and putative Collective Action Members

work/worked in excess of 40 hours per seven-day workweek as employees of Defendant.




                                                   5
             Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 6 of 9




       34.     Defendant is/was required to pay Plaintiff and putative Collective Action Members

time and one-half their respective regular rates of pay for all hours worked over 40 in each relevant

seven-day workweek. 29 U.S.C. § 207(a)(1).

       35.     Defendant failed to pay Plaintiff and putative Collective Action Members one and

one-half times their respective regular rates of pay for all hours worked over 40 in each and every

seven-day workweek during the time period relevant to this lawsuit in violation of the FLSA.

Defendant failed to maintain and preserve payroll records which accurately show the total hours

worked by Plaintiff and putative Collective Action Members, individually, on a daily and weekly

basis in violation of the recordkeeping requirements of the FLSA. See 29 U.S.C. § 211(c); 29

C.F.R. § 516.2(a) & 516.5.

       36.     Putative Collective Action Members are/were similarly situated to Plaintiff and to

each other under the FLSA. 29 U.S.C. § 216(b).

       37.     Defendant’s violation of the FLSA, as described above, is/was willful within the

meaning of 29 U.S.C. § 255(a). At all material times, Defendant was aware that Plaintiff and

putative Collective Action Members were not paid overtime premium pay at the rate of time and

one-half their respective regular rates of pay for all hours worked over forty in a seven-day

workweek.

       38.     Plaintiff and putative Collective Action Members specifically plead recovery for

the time period of three years preceding the date this lawsuit was filed and forward for their FLSA

claim as the result of Defendant’s willful conduct. See 29 U.S.C. § 255(a).

       39.     Plaintiff and putative Collective Action Members seek all damages available for

Defendant’s failure to timely pay all overtime wages owed, including back wages, liquidated

damages, reasonable attorneys’ fees and costs, and post-judgment interest.



                                                 6
                Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 7 of 9




                            VI.     COLLECTIVE ACTION CLAIMS

        40.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        41.      Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

        42.      Plaintiff seeks to bring claims under the FLSA, 29 U.S.C. § 216(b), individually and

on behalf of a collective preliminarily defined as:

        All current and former employees of Defendant who were paid straight time
        hourly pay for all hours worked without receiving overtime premium pay for
        all hours worked over forty in each seven-day workweek for the time period
        beginning three years prior to the filing of this lawsuit through the date of final
        disposition of this action.

        43.      Plaintiff has personal knowledge that other putative Collective Action Members

were paid pursuant to the same policy, namely, paid their hourly rate of pay (“straight time”) for

all hours of work without receiving overtime premium pay for all hours worked over forty in each

seven-day workweek.

        44.      The putative Collective Action Members are not exempt from receiving overtime

premium pay under the FLSA.

        45.      Defendant’s failure to pay overtime wages results from generally applicable

policies or practices, and does not depend on the personal circumstances of the putative Collective

Action Members.

        46.      The specific job titles or precise job responsibilities of each putative collective

action member do not prevent collective treatment.

        47.      Although the exact amount of damages may vary among the putative collective

action members, their respective damages are easily calculable using a simple formula uniformly



                                                   7
                 Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 8 of 9




applicable to all of them.

         48.      Plaintiff reserves the right to establish sub-classes and/or modify class notice

language as appropriate in any motion to certify a collective action or other proceeding.

         49.      Plaintiff further reserves the right to amend the definition of the putative class, or

subclasses therein, if discovery and further investigation reveal that the putative class should be

expanded or otherwise modified.

                                       VII.    JURY DEMAND

         50.      Plaintiff demands a jury trial on behalf of himself and the putative Collective Action

Members on all issues.

                                 VIII. DAMAGES AND PRAYER

         51.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff and the putative Collective Action Members be awarded a judgment against

Defendant or order(s) from the Court for the following:

               a. An order conditionally certifying this case as an FLSA collective action and
                  requiring notice to be issued to all putative collective action members;

               b. All damages allowed by the FLSA, including back wages;

               c. Liquidated damages in an amount equal to FLSA-mandated back wages;

               d. Legal fees, costs and expenses;

               e. Post-judgment interest;

               f. All other relief to which Plaintiff and the collective action members may be justly
                  entitled.


Dated:            October 27, 2020                       Respectfully submitted,

                                                 By:     s/ Melinda Arbuckle
                                                         Melinda Arbuckle
                                                         State Bar No. 24080773

                                                    8
Case 7:20-cv-00291 Document 1 Filed 10/27/20 Page 9 of 9




                               marbuckle@eeoc.net
                               Ricardo J. Prieto
                               State Bar No. 24062947
                               rprieto@eeoc.net
                               Shellist Lazarz Slobin LLP
                               11 Greenway Plaza, Suite 1515
                               Houston, TX 77046
                               (713) 621-2277 – Telephone
                               (713) 621-0993 – Facsimile

                         ATTORNEYS FOR PLAINTIFF AND PUTATIVE
                         COLLECTIVE ACTION MEMBERS




                           9
